           Case 1:19-cr-00449-LO Document 72 Filed 02/17/20 Page 1 of 17



                             UNITED STATES DISTRICT COURT FOR
                                THE DISTRICT OF MARYLAND

United States of America                      *
                                              *       Case No.: 1:19-cr-00449
v.                                            *
                                              *
Kenneth Ravenell                              *
                                              *
               Defendant.                     *
                                              *
*      *       *       *        *     *       *       *      *        *     *      *      *          *

     DEFENDANT’S MOTION TO COMPEL RULE 16 AND BRADY MATERIALS

       Defendant Kenneth Ravenell, by and through undersigned counsel, respectfully moves this

Court pursuant to Federal Rule of Criminal Procedure 16 as well as Brady v. Maryland, 373 U.S.

83 (1963), and its progeny, for documents and information possessed by the government that are

material and/or favorable to Mr. Ravenell’s defense. Specifically, Mr. Ravenell seeks Brady

material related to R.B.’s

               (the “§ 2255 Petition”). See Ex. A, § 2255 Petition,

                                                  . Mr. Ravenell also seeks Brady material related

to cooperators, witnesses, and co-conspirators in connection with the government’s investigations

and prosecutions of both R.B. and Mr. Ravenell.

                                          BACKGROUND

       On September 18, 2019, the government charged Mr. Ravenell with RICO, money

laundering, and drug distribution conspiracies. See Indictment, United States v. Ravenell, No.

1:19-cr-00449 (D. Md. Sept. 24, 2019), ECF No. 1. The government alleges that all three

conspiracies began more than a decade ago and ended more than five years ago. Id. Count 1 ¶ 6,

Count 2 ¶ 1, Count 3 ¶ 1. The alleged conduct involved numerous co-conspirators; the RICO

conspiracy alone alleges at least sixteen unnamed co-conspirators, see id. Count 1 ¶ 6. The
                                                  1
          Case 1:19-cr-00449-LO Document 72 Filed 02/17/20 Page 2 of 17



government’s investigation involved numerous cooperators, and there are currently thirty-nine

individuals on the government’s potential witness list.

       R.B. is a central figure in the Indictment in this case. See generally id. The government

alleges that Mr. Ravenell’s legal counsel and role as R.B.’s attorney furthered R.B.’s alleged drug

trafficking organization by “laundering money for R.B. and his associates” and “obstructing justice

in order to protect R.B. and his associates.” Id. Count 1 ¶¶ 5b-c. The government also alleges that

Mr. Ravenell “instructed” and “coached” co-conspirators on methods of evading law enforcement,

“arranged the legal representation” for co-conspirators, and “served as an intermediary” between

arrested and unarrested members of the conspiracy. Id. Count 1 ¶¶ 5a, 7, 16b-c, 16h.

       R.B. was indicted by federal prosecutors in Maryland on                     , and charged with

conspiracy to distribute and possession with intent to distribute cocaine and marijuana, and

conspiracy to launder money. See generally Indictment,                                               ;

Second Superseding Indictment,                                              . R.B. pled guilty to both

counts of the Second Superseding Indictment on                      . See

                 R.B. was sentenced to twenty-six years in prison on                           . See

Judgment,                                            . R.B. filed his § 2255 Petition on

     . See Ex. A, § 2255 Petition,                                           . In his § 2255 Petition,

R.B. alleges, among other things, that two of his prior attorneys –                               and

M.L. − provided ineffective assistance, the latter in part due to M.L.’s alleged allegiance to Mr.

Ravenell. Id.              As to M.L., R.B. alleges that M.L.




                                                 2
           Case 1:19-cr-00449-LO Document 72 Filed 02/17/20 Page 3 of 17




                                                     In his § 2255 Petition, therefore, R.B. put the

government’s investigation of Mr. Ravenell squarely at issue.

       Mr. Ravenell seeks documents and information in the custody of the government that are

exculpatory and/or impeachment evidence, material to preparing his defense, and relevant to

evidence the government intends to introduce in its case-in-chief at trial. Because the government

has refused to produce the requested materials, the Court should order it to do so.

                                  DISCOVERY REQUESTS

       In letters to the government dated November 5, 2019 (the “Second Request”) and

November 19, 2019 (the “Third Request”), Mr. Ravenell described, inter alia, two categories of

documents, information, and materials sought under Brady and Rule 16. See Ex. B, Second

Request; Ex. C, Third Request. The first category of discovery requests seeks materials related to

R.B.’s claims in his § 2255 Petition, including those that are in the exclusive possession of the

government, and communications between the government and R.B.’s § 2255 attorney(s). See Ex.

B, Second Request at Nos. 5-8. More specifically, Mr. Ravenell seeks:

       •   All materials drafted by government attorneys and all written communications between
           the government and any of R.B.’s attorneys or between government attorneys
           concerning R.B.’s § 2255 Petition. See Ex. B, Second Request at Nos. 5-7; and

       •   All materials and written communications concerning any investigation of the claims
           raised in R.B.’s § 2255 Petition. See Ex. B, Second Request at No. 8.

       The second category of discovery requests seeks certain witness and cooperator statements

from the investigations of both R.B. and Mr. Ravenell. See Ex. B, Second Request at No. 9; Ex.

C, Third Request at Nos. 1-3. More specifically, Mr. Ravenell seeks:

       •   All statements, memorialized witness interviews, and/or grand jury testimony of any
           cooperator, witness, target, or subject questioned by the government in connection with
           the investigation and prosecution of R.B. in                              , where such
                                                 3
             Case 1:19-cr-00449-LO Document 72 Filed 02/17/20 Page 4 of 17



             person: i) provided no information about Mr. Ravenell; ii) stated that he/she did not
             know Mr. Ravenell; or iii) provided exculpatory information about Mr. Ravenell. See
             Ex. B, Second Request at No. 9; Ex. C, Third Request at Nos. 1-2; and

         •   All statements, memorialized witness interviews, and/or grand jury testimony of any
             cooperator, witness, target, or subject in connection with the investigation and
             prosecution of Mr. Ravenell in this case, where such person: i) provided no information
             about Mr. Ravenell; ii) stated that he/she did not know Mr. Ravenell; or iii) provided
             exculpatory information about Mr. Ravenell. See Ex. C, Third Request at No. 3.

         The government responded to both of Mr. Ravenell’s letters on December 3, 2019 (the

“USG Response”), declining to produce materials responsive to either category of requests. See

Ex. D, USG Response. With respect to Mr. Ravenell’s requests regarding R.B.’s § 2255 Petition,

the government declines to provide responsive materials because it claims that the materials are

prosecutors’ work product and/or because “[t]here is no agreement with R.B. or his counsel [and

the government] regarding the relief [R.B.] has requested in his motion” and “the United States

intends to oppose his motion.” See Ex. D, USG Response at 2. To date, the government has not

opposed R.B.’s § 2255 Petition and, after receiving multiple extensions from the court, any

opposition from the government is now not due until June 15, 2020 – which is well after the

anticipated conclusion of Mr. Ravenell’s trial. See Order,

Order,                                        . With respect to Mr. Ravenell’s requests regarding

statements by witnesses and cooperators involved in the federal investigations and prosecutions of

both R.B. and Mr. Ravenell in Maryland, the government refuses to produce responsive materials,

asserting that such materials do not constitute Brady evidence because they consist of the “absence

of information.” See Ex. D, USG Response at 3. That is, the government claims it is not

exculpatory if a cooperator or witness “‘stated that he/she did not know Mr. Ravenell’ or ‘provided

no information about Mr. Ravenell . . . .’” See id.




                                                  4
          Case 1:19-cr-00449-LO Document 72 Filed 02/17/20 Page 5 of 17



       Under relevant case law, however, Mr. Ravenell seeks documents and information that are

material to preparing his defense under Rule 16, and that constitute favorable and material

evidence under Brady. The government must provide these materials to Mr. Ravenell. The

government’s reasons for denying Mr. Ravenell access to the responsive materials contravene

Brady and its progeny, as well as the letter and spirit of Rule 16.

                                           ARGUMENT

       The government must produce the two categories of requested documents and information

because they are relevant to the evidence the government intends to introduce in its case-in-chief

at trial, and they are material to preparing Mr. Ravenell’s defense. Further, the requested

documents and information are favorable evidence that are material to Mr. Ravenell’s guilt or

punishment.

       Federal Rule of Criminal Procedure 16(a)(1)(E) requires the government to permit the

defendant’s inspection of documents “within the government’s possession, custody or control”

that are “material to preparing the defense.” Fed. R. Crim. P. 16(a)(1)(E)(i); see also United States

v. Caro, 597 F.3d 608, 621 (4th Cir. 2010). While it is the defendant’s burden to show that the

requested discovery is material, it “is not a heavy burden.” United States v. Lloyd, 992 F.2d 348,

351 (D.C. Cir. 1993); see also United States v. George, 786 F. Supp. 11, 13 (D.D.C. 1991) (noting

that the materiality hurdle “is not a high one”). The burden is light because the “language and the

spirit of the Rule are designed to provide to a criminal defendant, in the interest of fairness, the

widest possible opportunity to inspect and receive such materials in the possession of the

government as may aid him in presenting his side of the case.” United States v. Poindexter, 727

F. Supp. 1470, 1473 (D.D.C. 1989). When the government fails to meet its Rule 16 discovery




                                                  5
          Case 1:19-cr-00449-LO Document 72 Filed 02/17/20 Page 6 of 17



obligations, the court may order the government “to permit the discovery or inspection” of the

requested materials. Fed. R. Crim. P. 16(d)(2)(A).

       The government also has a due process obligation to provide the defendant with favorable

evidence that is material to guilt or punishment. See Brady, 373 U.S. at 87. Evidence is favorable

to the defendant if it is exculpatory or impeaching, and it is material if it undermines the

government’s case and the probability that the defendant will be convicted. See United States v.

Parker, 790 F.3d 550, 558 (4th Cir. 2015) (quoting United States v. Bartko, 728 F.3d 327, 340 (4th

Cir. 2013)) (“Evidence is material if there is a ‘reasonable probability that its disclosure would

have produced a different result.’”). This “reasonable probability” standard does not require a

showing that the evidence would lead to an acquittal. Rather, disclosure is required when the

evidence “could reasonably be taken to put the whole case in such a different light as to undermine

confidence in the verdict.” Cone v. Bell, 556 U.S. 449, 470 (2009) (citations omitted); see also

United States v. Tavera, 719 F.3d 705, 708 (6th Cir. 2013) (emphasis in original) (“So long as

favorable evidence could very well affect the jury’s decision, prosecutors must disclose it.”).

       Under Brady and Rule 16, the government must produce the documents, information, and

materials that Mr. Ravenell seeks.

I.     The Government Must Disclose Materials Related to R.B.’s § 2255 Petition Under
       Brady and Rule 16.

       Mr. Ravenell’s discovery requests related to R.B.’s § 2255 Petition seek material

impeachment evidence that the government must disclose under Brady and Rule 16. Information

that calls into doubt the credibility of an important government witness constitutes Brady material.

See United States v. Bagley, 473 U.S. 667, 676 (1985) (reiterating that impeachment evidence falls

within the Brady rule); see also Giglio v. United States, 405 U.S. 150, 154 (1972) (internal

quotation marks omitted) (“When the reliability of a given witness may well be determinative of
                                                 6
          Case 1:19-cr-00449-LO Document 72 Filed 02/17/20 Page 7 of 17



guilt or innocence, nondisclosure of evidence affecting credibility falls within th[e] general rule

[of Brady].”); United States v. Trevino, 89 F.3d 187, 189 (4th Cir. 1996) (citations omitted)

(“‘Favorable’ evidence [under Brady] includes not only that evidence tending to exculpate the

accused, but also any evidence adversely affecting the credibility of the government’s witnesses.”);

United States v. Starusko, 729 F.2d 256, 260 (3d Cir. 1984) (citations omitted) (“Exculpatory

evidence includes material that goes to the heart of the defendant’s guilt or innocence as well as

that which might well alter the jury’s judgment of the credibility of a crucial prosecution

witness.”).

       R.B. is a key witness for the government – if not the key witness – who will likely play a

central role in Mr. Ravenell’s trial and who has already played a central role in the government’s

investigation. R.B.’s credibility will be a critical focal point of the trial. As evidenced in Mr.

Ravenell’s Indictment, which alleges Mr. Ravenell used his position as an attorney to unlawfully

benefit and aid R.B. and his “multi-state illegal drug trafficking organization,” Indictment,

Count 1 ¶¶ 4-5, ECF No. 1, as well as the discovery produced by the government to date (which

includes more than ten re-productions of discovery from R.B.’s 2014 criminal prosecution in

Maryland), R.B. was an individual vital to the government’s investigation of, and decision to

ultimately charge, Mr. Ravenell. The government’s case-in-chief, therefore, will largely depend

on R.B.’s credibility.

       Moreover, there is a direct link between the claims R.B. makes in his § 2255 Petition and

many of the allegations against Mr. Ravenell in this case. Indeed, R.B. alleges that his former

attorney M.L. was ineffective, in part, because of an allegiance to Mr. Ravenell that prevented

M.L. from properly advising R.B. See Ex. A, § 2255 Petition,




                                                 7
           Case 1:19-cr-00449-LO Document 72 Filed 02/17/20 Page 8 of 17



              . As detailed herein, R.B. alleges that M.L. pressured him to accept a plea agreement

to disrupt the investigation of Mr. Ravenell. See supra at 2-3.

         Information undermining the veracity of R.B.’s claims against his former attorneys is

directly relevant to R.B.’s credibility concerning Mr. Ravenell, who is himself one of R.B.’s

former attorneys. Here, Mr. Ravenell seeks materials concerning the government’s assessment of

the claims in R.B.’s § 2255 Petition – an assessment that has already led the government to state

that it “intends to oppose his [§ 2255 Petition].” See Ex. D, USG Response at 2; see also Order,

                                       . Such materials would adversely affect R.B.’s credibility

and therefore constitute impeachment information that the government must disclose under Brady.

See Trevino, 89 F.3d at 189. Despite R.B. filing his § 2255 Petition over six months ago, the

government has now twice delayed disclosing the information it relied upon in deciding to oppose

the § 2255 Petition. See Ex. A, § 2255 Petition; Order,

Order,                                       . The last delay strategically and unfairly allows the

government to withhold this critical information until after the anticipated conclusion of Mr.

Ravenell’s trial. See Order,                                      .

         Communications between the government and R.B’s § 2255 counsel likewise constitute

impeachment material reached by Brady, particularly as they relate to the timing and/or substance

of the government’s response to R.B.’s § 2255 Petition. If the government and R.B.’s counsel

negotiated to delay the government’s response to R.B.’s § 2255 Petition until after Mr. Ravenell’s

trial, those communications and that agreement constitute a benefit to R.B. that undermines his

credibility, as well as the government’s credibility in relying on R.B. as a key witness. Given the

critical role R.B. will likely play at Mr. Ravenell’s trial and has played in the government’s

investigation, R.B.’s credibility “may well be determinative of guilt or innocence,” and the

                                                 8
           Case 1:19-cr-00449-LO Document 72 Filed 02/17/20 Page 9 of 17



government’s refusal to disclose evidence affecting R.B.’s credibility is a Brady violation. See

Giglio, 405 U.S. at 154.

       For the same reasons, the requested material related to R.B.’s § 2255 Petition is reached by

Rule 16.    Evidence that undermines the credibility of the government’s key witness and

demonstrates that the government is extending the witness a benefit (e.g., delayed opposition to

R.B.’s § 2255 Petition), is certainly “material” evidence to Mr. Ravenell’s defense. See Fed. R.

Crim. P. 16(a)(1)(E)(i). In his § 2255 Petition, R.B. alleges that at the time he pled guilty and was

sentenced, his attorney M.L. was operating under a conflict of interest because M.L. was beholden

to Mr. Ravenell. See Ex. A, § 2255 Petition             . If false (as Mr. Ravenell asserts), such a

material misrepresentation exposes R.B. as not only unreliable, but particularly untrustworthy in

his representations about Mr. Ravenell. 1

       The government also asserts that certain requested materials constitute prosecutors’ work

product. See Ex. D, USG Response at 2. Even if that is true, the government must nevertheless

produce the materials under Brady. The Supreme Court has not decided whether Brady requires

a prosecutor to turn over his work product. See Goldberg v. United States, 425 U.S. 94, 98 n.3

(1976) (leaving open the question of whether Brady compels the prosecutor to produce notes not

covered under the Jencks Act). Other courts to consider the issue, however, have ordered the

disclosure of exculpatory work product, presuming that Brady’s constitutional protections override

court-made procedural rules shielding work product from discovery. See, e.g., Fontenot v.

Allbaugh, 402 F. Supp. 3d 1110, 1184 n.28 (E.D. Okla. 2019) (citations omitted) (“The work



1
       For a more detailed explanation of the relevancy and materiality of R.B.’s § 2255 claims,
see Mr. Ravenell’s Memorandum in Opposition to                        Motion to Quash Rule 17
Subpoena to Produce Documents, Information, or Objects in a Criminal Case, filed under seal on
February 10, 2020. ECF No. 65 (Under Seal), at 7-9.
                                                9
         Case 1:19-cr-00449-LO Document 72 Filed 02/17/20 Page 10 of 17



product doctrine does not excuse a prosecutor’s obligation to disclose Brady materials. While a

prosecutor’s thoughts and impressions are protected, if there is exculpatory or impeachment

evidence, that must be disclosed to a defendant prior to trial.”); United States v. NYNEX Corp.,

781 F. Supp. 19, 25 (D.D.C. 1991) (collecting cases) (“Cases on this question, albeit without much

discussion, suggest that internal materials possibly constituting work product may not

automatically be exempt from Brady requirements.”); United States v. Goldman, 439 F. Supp. 337,

350 (S.D.N.Y. 1977) (“Of course, if [work product] material be of a Brady nature, then it must be

produced.”); Castleberry v. Crisp, 414 F. Supp. 945, 953 (N.D. Okla. 1976) (“[T]he ‘work product’

discovery rule cannot, of course, be applied in a manner which derogates a defendant’s

constitutional rights as propounded in Brady.”); see also United States v. Armstrong, 517 U.S. 456,

474-75 (1996) (Breyer, J., concurring in part and concurring in the judgment) (presupposing Brady

overrides work product doctrine); United States v. Gupta, 848 F. Supp. 2d 491, 495-97 (S.D.N.Y.

2012) (finding that substantial need for Brady material overcame work product protections over

SEC notes and memoranda); Franklin v. State, 304 S.E.2d 501, 504 (Ga. App. 1983) (citation

omitted) (“[W]ork product of the state [is] not subject to compelled discovery except to the extent

that such letter may be exculpatory and subject to disclosure under [Brady].”); 2 Charles Alan

Wright, Federal Practice and Procedure § 256 (4th ed. Aug. 2019 Update) (“Because Brady is

based on the Constitution, it overrides court-made rules of procedure. Thus, Rule 16(a)(2)

prohibits discovery of work product but it does not alter the prosecutor’s duty to disclose material

that comes within Brady.”).

       These cases rightly balance the important work product protection against the essential

constitutional values protected by Brady.      Work product protections must give way to the




                                                10
          Case 1:19-cr-00449-LO Document 72 Filed 02/17/20 Page 11 of 17



constitutional rights pronounced in Brady, and the government must disclose exculpatory material

otherwise covered by the work product doctrine.

II.     Witness and Cooperator Statements that Disavow Knowledge of Mr. Ravenell or Fail
        to Mention Him Constitute Brady Material, and the Government Must Produce Those
        Statements.

        Mr. Ravenell requests that the government produce statements of cooperators, witnesses,

targets, and subjects connected to the investigations and prosecutions of R.B. and Mr. Ravenell,

who stated that they did not know Mr. Ravenell or provided no information regarding Mr.

Ravenell. See Ex. B, Second Request at No. 9; Ex. C, Third Request at Nos. 1-3. The government

has declined to provide the requested materials, asserting that “the absence of information” does

not constitute Brady material. Ex. D, USG Response at 3. The government’s position in this

case – that it is “not exculpatory” if a cooperator or witness said he or she did not know Mr.

Ravenell or provided no information about him, id. – is contradicted by relevant case law.

Evidence of statements by witnesses and cooperators who do not mention Mr. Ravenell or deny

knowing Mr. Ravenell – an individual whom the government has alleged was a central figure in

R.B.’s drug trafficking organization – constitutes Brady information which the government must

disclose. 2




2
        It is well established under federal law that exculpatory information must be disclosed
promptly under Brady, notwithstanding that it may also constitute information required to be
produced under the Jencks Act. See, e.g., United States v. Rittweger, 524 F.3d 171, 181 n.4 (2d
Cir. 2008) (citation omitted) (“Complying with the Jencks Act, of course, does not shield the
government from its independent obligation to timely produce exculpatory material under
Brady – a constitutional requirement that trumps the statutory power of [the Jencks Act]”); United
States v. Presser, 844 F.2d 1275, 1285 (6th Cir. 1988) (holding that Brady material that is also
Jencks material must be produced ahead of trial); United States v. Tarantino, 846 F.2d 1384, 1414-
15 n.11 (D.C. Cir. 1988) (noting that Brady obligation to disclose exculpatory material exceeds
the limitations imposed by the Jencks Act).
                                                11
         Case 1:19-cr-00449-LO Document 72 Filed 02/17/20 Page 12 of 17



       Courts have found that witness statements that reflect a lack of knowledge about the

defendant – even by failing to mention the defendant – constitute Brady material. See, e.g., United

States v. Barraza Cazares, 465 F.3d 327, 333 (8th Cir. 2006) (holding that co-defendant’s

statement that he did not know defendant was exculpatory for Brady, but finding no Brady

violation because the government did not suppress the statement); United States v. Mansker, 240

F. Supp. 2d 902, 911-12 (N.D. Iowa 2003) (affirming the court’s own ruling at trial that interview

notes in which cooperating witnesses failed to name defendant were exculpatory); cf. United States

v. Montoya, 844 F.3d 63, 71 (1st Cir. 2016) (assuming but not finding that cooperating witness

reports in which the witness identified more than thirty people connected to drug trafficking – but

did not mention the defendant – were Brady material subject to disclosure before trial). In

Mansker, the court found that interview notes in which witnesses failed to name the

defendant – who was accused of conspiracy to distribute methamphetamine – when identifying

their drug sources and customers, were “indeed exculpatory.” 240 F. Supp. 2d at 912. The court

explained that the government’s argument to the contrary presented a “very truncated view of what

constitutes exculpatory information.” Id. The court found the omissions related to the defendant

to be “particularly exculpatory” under the circumstances – circumstances which are present in Mr.

Ravenell’s case as well − because the defendant’s theory was that the witnesses fabricated

testimony after being sentenced in the hopes of receiving a reduced sentence under Rule 35. Id.

       The decision in United States v. Fagot-Maximo is not to the contrary. See No. 1:15-cr-290,

2019 WL 2251703, slip op. (E.D. Va. May 23, 2019) (O’Grady, J.). In Fagot-Maximo, the

defendant and five co-conspirators, who were allegedly part of a larger drug trafficking

organization, were charged with conspiring to distribute cocaine. Id. at *1. Before trial, the

defendant moved to compel the identities of cooperating witnesses on the basis that unattributed

                                                12
         Case 1:19-cr-00449-LO Document 72 Filed 02/17/20 Page 13 of 17



investigative reports in the defendant’s possession contained exculpatory information because the

reports did not identify the defendant. Id. The court reviewed the investigate reports as well as an

ex parte submission from the government that attributed the information to the unidentified

sources. Id. The court determined that the reports did not contain exculpatory information and

denied defendant’s motion to compel the government to disclose the witnesses’ identities. Id. At

defendant’s trial, nine cooperating witnesses testified and the defendant was convicted. Id.

Thereafter, the defendant moved to set aside the verdict, arguing that post-trial disclosures by the

government violated Brady. Id. The court disagreed and found that, “the mere fact that the

confidential sources did not mention Defendant in their interviews does not raise Defendant’s

argument that they possess exculpatory information above mere speculation.” Id. at *3.

       Here, however, Mr. Ravenell seeks, among other information, interview reports

themselves, which the government had disclosed to the defendant in Fagot-Maximo. See id. at *1.

Further, the court’s concern in Fagot-Maximo that, “the disclosure of the confidential sources’

identities would put both them and their families at risk for their lives[,]” id., was based on

circumstances not present in this case. Most importantly, Mr. Ravenell’s basis for seeking the

witness statements is more than mere speculation, and his need for the requested material is

substantial. The government alleges that Mr. Ravenell advised members of R.B.’s organization

on how to evade law enforcement, arranged for legal representation for members of R.B.’s

organization, and otherwise played a key role in a “multi-state illegal drug trafficking

organization” that included at least sixteen co-conspirators. See Indictment, Count 1 ¶¶ 5-11, 12e,

16b-d, ECF No. 1. Evidence in the form of statements by witnesses and cooperators disavowing

any knowledge of Mr. Ravenell or failing to mention his involvement when questioned about

R.B.’s drug trafficking organization, directly undermines any allegation that Mr. Ravenell played

                                                13
         Case 1:19-cr-00449-LO Document 72 Filed 02/17/20 Page 14 of 17



a central role in assisting the organization. Such information is certainly “favorable” to Mr.

Ravenell and “could very well affect the jury’s decision.” See Tavera, 719 F.3d at 708. Further,

while personal familiarity with each co-conspirator is not required to show a defendant’s

participation in a conspiracy, see Barraza Cazares, 465 F.3d at 333, statements by co-conspirators

disclaiming knowledge of, or acquaintance with, a defendant “are clearly relevant to the issue of

the defendant’s role or participation in the conspiracy.” See id. at 331, 333. These statements

become exculpatory when they buttress a defendant’s asserted defenses. See id. at 333. If

members of R.B.’s drug trafficking organization did not mention – or said they did not know – Mr.

Ravenell when speaking with the government, those statements are clearly relevant and plainly

buttress his defense that he never, for example, “coached,” “instructed,” “emailed,” or “told”

supposed co-conspirators the various things alleged in the Indictment. See, e.g., Indictment,

Count 1 ¶¶ 7-10, ECF No. 1.

       In addition, it is apparent from the government’s preliminary witness list that it has

attempted, and will attempt at trial, to link Mr. Ravenell to R.B.’s drug trafficking through

convicted co-conspirators of R.B. who are currently serving lengthy prison sentences. R.B.

himself is six years into a twenty-six year sentence. See Judgement,

               As the Sixth Circuit recognized in Tavera, testimony of established drug dealers

with a personal incentive to help the government is “problematic proof to say the least.” 719 F.3d

at 713. The government’s potential witnesses in this case have serious credibility issues given

their admitted criminal conduct and their incentive (i.e., reduced prison sentences) to help the

prosecution convict Mr. Ravenell. Any prior statements by these individuals in which Mr.

Ravenell is not mentioned are therefore “particularly exculpatory.” See Mansker, 240 F. Supp. 2d

at 912. Witnesses who were part of R.B.’s drug organization but are not seeking a sentencing

                                               14
         Case 1:19-cr-00449-LO Document 72 Filed 02/17/20 Page 15 of 17



reduction or similar benefit from the government, and who told the government that they had no

interaction with Mr. Ravenell and did not know of Mr. Ravenell, would “bolster” Mr. Ravenell’s

defense and add “a significant amount of weight to his side of the scale.” See Tavera, 719 F.3d at

713. Therefore, the requested cooperator and witness statements constitute Brady material. 3

       For the same reasons, the requested materials are subject to disclosure under Rule 16.

Statements from other members and supporters of R.B’s drug trafficking organization

indicating – even by omission – that Mr. Ravenell was not involved with R.B.’s drug activities are

certainly “material” to Mr. Ravenell’s defense. See Fed. R. Crim. P. 16(a)(1)(E)(i). Such

witnesses would undermine the credibility of the Government’s cooperating witnesses and add

persuasive weight to Mr. Ravenell’s defense at trial.

                                         CONCLUSION

       The government’s stonewalling in this case reconfirms that “nondisclosure of Brady

material is still a perennial problem . . . .” See Tavera, 719 F.3d at 708 (citations omitted). This

Court should not condone the government’s contraventions of Mr. Ravenell’s rights under Brady,

or the government’s failure to fulfill its own obligations under Rule 16.

       For the reasons stated above, Mr. Ravenell respectfully requests that the Court grant this

Motion and order the government to produce the materials sought by Mr. Ravenell’s discovery

requests under United States v. Brady and Rule 16.



3
       The government has produced certain witness interviews in which Mr. Ravenell is not
named or mentioned that strike defense counsel as relevant only because those witnesses might be
able to testify regarding the drug quantities needed to establish a violation of 21 U.S.C.
§ 841(b)(1)(A)(vii), as charged in Count Three of the Indictment. See Indictment, Count 3 ¶ 1,
ECF No. 1. It is fundamentally unfair for the government to have it both ways – i.e., using
witnesses who have no knowledge of Mr. Ravenell to attempt to prove its case as to Count Three,
but denying Mr. Ravenell similar statements of those more closely and intricately involved with
R.B.’s drug trafficking conspiracy, as set forth in Count One.
                                                  15
       Case 1:19-cr-00449-LO Document 72 Filed 02/17/20 Page 16 of 17



February 17, 2020                  Respectfully submitted,

                                   SCHULTE ROTH & ZABEL LLP

                                     /s/ Aislinn Affinito
                                   ______________________________
                                   Peter H. White (D.C. Bar: 468746) (VA Bar: 32310)
                                   Aislinn Affinito (D.C. Bar: 1033700) (CA Bar:
                                   300265)
                                   McKenzie Haynes (N.Y. bar: 5683859)
                                   Schulte Roth & Zabel
                                   901 Fifteenth Street, NW, Suite 800
                                   Washington, DC 20005
                                   pete.white@srz.com
                                   aislinn.affinito@srz.com
                                   mckenzie.haynes@srz.com
                                   Attorneys for Kenneth Ravenell


                                   Outlaw PLLC

                                     /s/ Lucius Outlaw
                                   _______________________________
                                   Lucius T. Outlaw III (#20677)
                                   Outlaw PLLC
                                   1351 Juniper St. NW
                                   Washington, DC 20012
                                   (202) 997-3452
                                   loutlaw3@outlawpllc.com
                                   Attorney for Kenneth Ravenell




                                     16
         Case 1:19-cr-00449-LO Document 72 Filed 02/17/20 Page 17 of 17



                                CERTIFICATE OF SERVICE

       I hereby certify that on this17th day of February, 2020, I caused a copy of Defendant’s

Motion to Compel Rule 16 and Brady Materials to be served upon counsel for the United States

of America via ECF, and true and correct copies of the filing are available to all parties through

ECF or Pacer.




                                                              /s/ Aislinn Affinito
                                                            ___________________________________________________
                                                            Aislinn Affinito
                                                            Attorney for Kenneth Ravenell




                                               17
